Case: 21-51224     Document: 00516499843         Page: 1     Date Filed: 10/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 6, 2022
                                  No. 21-51224
                                Summary Calendar                        Lyle W. Cayce
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gerardo Mora Ornelas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 7:21-CR-213-1


   Before Barksdale, Higginson, and Ho, Circuit Judges.
   Per Curiam:*
          Appealing from his guilty-plea conviction, Gerardo Mora Ornelas
   contests his within-Guidelines 255-months’ sentence for possession, with
   intent to distribute, 50 grams or more of methamphetamine, in violation of
   21 U.S.C. § 841(a)(1), (b)(1)(A)(viii). He claims the court erred in assessing


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51224      Document: 00516499843           Page: 2     Date Filed: 10/06/2022




                                     No. 21-51224


   a two-level enhancement under Guideline § 2D1.1(b)(5) (offense involved
   importation of methamphetamine), contending, as he did in district court,
   that the Government did not prove that.
          Although post-Booker, the Sentencing Guidelines are advisory only,
   the district court must avoid significant procedural error, such as improperly
   calculating the Guidelines sentencing range. Gall v. United States, 552 U.S.
   38, 46, 51 (2007). If no such procedural error exists, a properly preserved
   objection to an ultimate sentence is reviewed for substantive reasonableness
   under an abuse-of-discretion standard. Id. at 51; United States v. Delgado-
   Martinez, 564 F.3d 750, 751–53 (5th Cir. 2009). In that respect, for issues
   preserved in district court, as in this instance, its application of the
   Guidelines is reviewed de novo; its factual findings, only for clear error. E.g.,
   United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
   Whether an offense involves importation is, of course, a finding of fact.
   United States v. Serfass, 684 F.3d 548, 550, 553–54 (5th Cir. 2012).
          The enhancement under Guideline § 2D1.1(b)(5) applies when the
   offense involved importation of methamphetamine, regardless of the
   defendant’s knowledge of its origin.        Id. at 551–53.    The presentence
   investigation report (PSR) included:       a co-conspirator’s statement that
   Ornelas received large quantities of methamphetamine imported from
   Mexico; and laboratory results showing the methamphetamine found in his
   possession was of extremely high purity. Ornelas maintains an
   uncorroborated statement by a co-conspirator is insufficient to prove the
   drugs were imported. He, however, does not deny the drugs were imported;
   nor does he present any evidence to rebut the PSR or demonstrate its
   unreliability.
          Generally, the PSR “bears sufficient indicia of reliability to be
   considered as evidence by the sentencing judge in making factual




                                          2
Case: 21-51224         Document: 00516499843         Page: 3    Date Filed: 10/06/2022




                                      No. 21-51224


   determinations”. United States v. Harris, 702 F.3d 226, 230 (5th Cir. 2012)
   (citations omitted). If defendant fails to present rebuttal evidence, the court
   is “free to adopt the PSR’s findings without further inquiry or explanation”.
   United States v. Rodriguez, 602 F.3d 346, 363 (5th Cir. 2010).
          The court’s finding regarding importation was not clearly erroneous.
   Ornelas’ mere objection is insufficient to rebut the PSR’s indicia of
   reliability. E.g., id.; United States v. Parker, 133 F.3d 322, 329 (5th Cir. 1998).
   Accordingly, the record supports finding at least some of the
   methamphetamine was imported.               E.g., Serfass, 684 F.3d at 553–54
   (upholding application of enhancement based, in part, on statement by co-
   conspirator that the methamphetamine was imported); United States v.
   Arayatanon, 980 F.3d 444, 452 (5th Cir. 2020) (no error if court could
   “plausibly infer” methamphetamine was imported, and high purity level is a
   relevant factor).
          AFFIRMED.




                                           3